department of the treasury washington dc person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc tege eoeg teb - plr-122408-044 date date number release date index number --------------------------------------- ------------------------------------------ ---------------------------- ---------------------------------- - legend authority district state bonds ------------------------------------------ -------------------------------- ------------------------ ------------------------------------------------------------------------------------------ ----------------------------------------------------------------------------------------------------------------- company a ------------------------------------------------------------------ company b -------------------------------------- date date date date year year ------------------- ------------------- ------------------ ---------------------- ------- ------- dear --------------- this responds to the authority’s request for a ruling that the acquisition of certain plr-122408-04 electric power combustion turbine generator sets the project sets with the proceeds of the bonds will not constitute acquisition of nongovernmental_output_property under sec_141 of the internal_revenue_code the code facts and representations the authority is a ---------------------------- established by the district and another ------------ --------- pursuant to the laws of the state the authority issued the bonds on behalf of the district to finance a natural gas-fired combustion turbine-based combined cycle facility the project including the costs of the project sets company a is a business unit of a for-profit independent power producer company b is a manufacturer of power generation equipment company a through a wholly-owned subsidiary entered into an agreement effective on date with company b to purchase four electric power combustion turbine generator sets the generator sets to be manufactured by company b the company a purchase agreement company b’s generator sets are non-customized mass-produced items that are generally available for sale to both public and private electric power companies company b begins to manufacture a generator set once an order is placed according to the following process company b manufactures or purchases several hundred of the component parts that comprise the generator set each component part is then allocated to one of several generator sets that company b may have in progress the allocated components are crated and segregated in storage at a time specified by the purchaser the component parts are delivered to purchaser’s designated site the component parts are assembled and installed at the purchaser’s site over a period of to months and the generator set is made ready for commercial operation after to weeks of testing the entire process from placement of the order to final operation takes approximately to months approximately eight months after entering into the company a purchase agreement company a concluded that it did not require the generator sets at this time company b was approximately halfway through step sec_1 and of the manufacturing process company a could not terminate the company a purchase agreement without great cost and instead decided to sell the right to the sets company b continued to manufacture the generator sets and company a arranged to have the component parts stored until sold the district solicited bids for two generator sets and received six responses including offers from company a and company b all bids were for the same type of generator set with one bidder offering used_property company b’s offer provided that it would only commence manufacturing the generator sets after it was awarded the contract company a was the lowest bidder the district and company a entered into a purchase agreement effective date the district purchase agreement company b plr-122408-04 acknowledged company a’s sale of the right to the project sets to the district in a revised purchase contract dated date the assignment agreement the component parts will be delivered and the project sets will be assembled and constructed at the project in year and early year the project is expected to be operational by the end of year law and analysis sec_103 of the code provides in general that gross_income does not include interest on any state_or_local_bond sec_103 provides in part that sec_103 shall not apply to any private_activity_bond that is not a qualified_bond within the meaning of sec_141 sec_141 provides in general that the term private_activity_bond includes any bond issued as part of an issue if the amount of the proceeds of the issue which are to be used directly or indirectly for the acquisition by a governmental_unit of nongovernmental_output_property exceeds the lesser_of five percent of such proceeds or dollar_figure sec_141 provides that the term nongovernmental_output_property means any property or interest therein which before such acquisition was used or held for use by a person other than a governmental_unit in connection with an output_facility within the meaning of sec_141 other than a facility for the furnishing of water sec_141 sets forth lower private_activity_bond limits for certain output facilities but does not define the term output_facility section c of the omnibus reconciliation act of the act 1987_3_cb_102 added sec_141 to the code the conference committee report accompanying the act the conference_report h_r conf_rep no pincite 1987_3_cb_287 states that as under present law output property includes eg facilities such as electric and gas generation transmission distribution and other related facilities according to the house report h_r rep no pincite the term nongovernmental_output_property also includes property which was constructed by or for an investor-owned utility with the expectation that it would be placed_in_service by an investor-owned utility but that is not actually placed_in_service before its acquisition by a governmental_unit the conference_report pincite 1987_3_cb_291 states if property is constructed for an investor-owned utility that property is treated as nongovernmental_output_property this determination is made without regard to whether the investor-owned utility actually placed the property in service company a originally intended to install the project sets in an output_facility within the meaning of sec_141 and the conference_report therefore we must plr-122408-04 determine whether the project sets were used or held for use by company a before district entered into the district purchase agreement with company a based on the facts and circumstances of this case we conclude that the project sets were not used or held for use by company a the project sets are mass-produced items that were not customized for company a’s use other generator sets of the same type were available for sale by company b and four other companies the district had it not purchased the project sets from company a could have purchased generator sets from one of the other four companies at the time of the sale to the district company b had not yet manufactured all of the component parts the project sets will be assembled and installed for the first time at the project it follows that the project sets will first be constructed for and used by the district a governmental_unit conclusion accordingly because we conclude that the project sets were not used or held for use by company a the acquisition of the project sets with proceeds of the bonds will not constitute acquisition of nongovernmental_output_property under sec_141 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely assistant chief_counsel exempt_organizations employment_tax government entities by johanna som de cerff assistant branch chief tax exempt bond branch
